Name: 94/557/EC, Euratom: Council Decision of 17 June 1994 authorising the European Community and the European Atomic Energy Community to sign and conclude the Convention defining the Statute of the European Schools
 Type: Decision
 Subject Matter: organisation of teaching;  European construction;  teaching;  education
 Date Published: 1994-08-17

 17.8.1994 EN Official Journal of the European Communities L 212/1 Council Decision of 17 June 1994 authorizing the European Community and the European Atomic Energy Community to sign and conclude the Convention defining the Statute of the European Schools (94/557/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 203 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Communities are concerned to provide for the joint education of the children of their staff in the European Schools as a way of ensuring the proper operation of the Community institutions and of facilitating the accomplishment of their tasks; whereas, to that end, on 12 April 1957 the original Member States signed the Convention defining the Statute of the European Schools; Whereas, on 31 May 1990, the Council and the Minister of Education, meeting within the Council, called for a new Convention concerning the European Schools to be drafted with a view to lending greater efficiency to the operation of the Schools and greater recognition to the role played by the Communities therein; Whereas the participation of the Communities in the implementation of the said Convention is necessary in order to ensure the attainment of the objectives of the European Community and of the European Atomic Energy Community; Whereas the European Community and the European Atomic Energy Community will participate in the implementation of the Convention by exercising the powers arising from the rules laid down by the Convention and by such future acts as they may adopt in accordance with the terms of the Convention; Whereas it is accordingly necessary for the European Communities to conclude the said Convention; Whereas the sole powers of action available for the adoption of this Decision are those laid down in Article 235 of the Treaty, establishing the European Community and Article 203 of the Treaty establishing the European Atomic Energy Community, HAS DECIDED AS FOLLOWS: Article 1 The Convention defining the Statute of the European Schools is hereby approved on behalf of the European Community and the European Atomic Energy Community. The text of the Convention is attached hereto. Article 2 The President of the Council is hereby authorized to designate the person or persons empowered to sign the Convention, with the effect of binding the European Community and the European Atomic Energy Community, and to designate the person empowered to deposit the instrument of approval in accordance with Article 33 of the Convention. Done at Luxembourg, 17 June 1994. For the Council The President Th. MIKROUTSIKOS (1) OJ No C 93, 2. 4. 1993, p. 1. (2) OJ No C 128, 9. 5. 1994.